Citation Nr: 1123774	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for convergence insufficiency, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to an increased rating for residuals of a stroke, currently rated as 10 percent disabling for headaches from January 1, 2006 to January 3, 2008 and from August 1, 2008, as 40 percent disabling for left hemiparesis of the lower extremity from August 1, 2008 and as 10 percent disabling for left hemiparesis of the upper extremity from August 1, 2008.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 1970 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2004, December 2004 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The increased rating claims on appeal require clarification.  The Veteran suffered two strokes during the pendency of this appeal.  The Veteran was awarded service connection for his strokes and temporary total evaluations were assigned coinciding with his strokes from June 25, 2005 to December 31, 2005 and again from January 4, 2008 to August 1, 2008.  

Thereafter, the Veteran's stroke residuals were rated for resulting disabilities of cognitive and mental impairment, headaches, and hemiparesis of the left upper and lower extremities.  The Veteran's current claim seeks an increased rating for all residuals of his stroke.  Due to the broad nature of the claim, the Board clarifies the scope of this decision.  Aside from cognitive impairment, headaches and hemiparesis of the left upper and lower extremities, the Veteran has claimed numerous disorders as a "residual" of his strokes, to include (as an example) gastroesophageal reflux disease (GERD) and "swallowing problems."  These additionally claimed residuals were denied by the RO in prior rating decisions, were never appealed, and, therefore, are not properly before the Board here. 

The Board further notes that for the entire appellate time frame, the Veteran's cognitive and mental impairments are rated as 100 percent disabling.  Accordingly, the Veteran's increased rating here cannot be based on cognitive or mental impairment because the Veteran is already receiving the maximum available benefit.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The case was brought before the Board in November 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran did not have a chronic disability of the eyes in service or for decades thereafter and his current convergence insufficiency has not been medically attributed to his service connected diabetes mellitus, type II, or any other incident of service. 

2.  The Veteran did not have hypertension in service or for years thereafter and his current hypertension has not been medically attributed to his service-connected diabetes mellitus, type II, or any other incident of service.

3.  From January 1, 2006 to January 3, 2008, the Veteran's residuals of his stroke were minimal with no objective evidence of significant motor, sensory or visual defects.

4.  From August 1, 2008, the Veteran's residuals of his second stroke were manifested by complaints of weekly (but not daily) headaches, which are not prostrating, cranial nerve impairment manifested by a left facial droop, left upper and lower extremity hemiparesis manifested by no more than mild weakness, hemiplegic gait and frequent fatigability, but with no evidence of muscle atrophy, numbness, limited joint motion or complete paralysis.   

5.  The Veteran is right hand dominant.  


CONCLUSIONS OF LAW

1.  The Veteran's convergence insufficiency is not due to or the result of his service-connected diabetes or any other incident of service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §3.310 (2006); 38 C.F.R. §§3.303, 3.307, 3.309, 3.310 (2010).

2.  The Veteran's hypertension is not due to or the result of his service-connected diabetes or any other incident of service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  From January 1, 2006 to January 3, 2008 and again from August 1, 2008, the criteria for an evaluation greater than 10 percent for headaches associated with residuals of a stroke are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, Diagnostic Codes (DCs) 8009, 8100 (2010).

4.  From August 1, 2008, the criteria for an evaluation greater than 40 percent for hemiparesis of the left lower extremity associated with residuals of a stroke are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, Diagnostic Codes (DCs) 8009, 8520 (2010).

5.  From August 1, 2008, the criteria for entitlement to an evaluation greater than 10 percent, but no more, for hemiparesis of the left upper extremity associated with residuals of a stroke are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, DCs 8009, 8515 (2010).

6.  From August 1, 2008, the criteria for entitlement to a separate 10 percent rating, but no more, for a left facial droop is met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, DCs 8009, 8207 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in April 2004, April 2006, June 2006, November 2008 and March 2009.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2006, 2008 and 2009 letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records associated with the Veteran's grant of Social Security Administration (SSA) disability benefits have been obtained.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran appropriate VA examinations regarding his eye and hypertension claims in 2004 and 2010.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations with regard to stroke residuals in June 2006 and October 2009.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claims.  

Service Connection (Eyes and Hypertension)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hypertension may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  

The Board finds the presumption inapplicable here for the following reasons.  

Initially, the Board notes an October 2004 VA medical record indicates the Veteran self-reported a history of hypertension dating back to the "1970s," but no actual records support that the Veteran had a diagnosis within one year of discharge.  Indeed, as will be discussed in more detail below, the Veteran's service treatment records, to include his June 1971 separation examination, indicate blood pressure readings well within normal limits at all times.  In contrast, the Veteran reported during a July 2004 VA examination that his high blood pressure started "five to six years ago."  

VA outpatient treatment records merely date back to 1998, when the Veteran was a new patient to VA, and do not show any elevated blood pressure readings.  Indeed, the Veteran was treated for unrelated injuries in April 2001 following a motor vehicle accident (MVA) where he reported having intermittent episodes of elevated blood pressure, but had never been on medication.  SSA disability records similarly do not contain medical evidence dated farther back than 1998.

Under Diagnostic Code 7101, for hypertension, a compensable rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more; or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  

In this case, diastolic and systolic pressure readings in the military were well below 100 and 160 respectively.  On separation, in March 1971, the Veteran's blood pressure was noted to be 120 over 80.  After separation, VA outpatient treatment records from 1998 to 2001 similarly do not reflect diastolic and systolic pressure readings predominantly 100 or 160 respectively.  Indeed, in 2001 the Veteran indicated that although he had intermittent high blood pressure readings in the past, he was not on any medication for hypertension.

While it is clear the Veteran has a lengthy history of high blood pressure, the Board finds the most persuasive and consistent evidence indicates the Veteran's hypertension was diagnosed years after his separation from service and outside the presumptive time frame.  Indeed, in light of the Veteran's inconsistent statements on the matter, the Board finds his self-reported time line entirely not credible and, therefore, assigns more probative value with the objective medical evidence in the claims folder.

Notwithstanding the most probative medical evidence, even if the Veteran's hypertension was diagnosed within one year of separation, the Board still finds the presumption inapplicable in this case.  That is, despite the notation that the Veteran may have been diagnosed with hypertension as early as the 1970s, the Board finds presumptive service connection inapplicable here because the medical evidence indicates he did not have hypertension to a compensable degree within one year of separation.  Indeed, even by 2001, decades after service, it does not appear the Veteran's hypertension had reached a compensable degree.

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Veteran claims his bilateral eye condition and hypertension are attributable to his service-connected diabetes mellitus, type II.

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

With regard to the Veteran's bilateral eye claim, the Board notes for purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Myopia and presbyopia are refractive disorder.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  




Bilateral Eye Disease

With respect to the Veteran's eye claim, service treatment records are negative for complaints, diagnoses, or treatment for any eye disorder.  Indeed, entrance and separation examinations note the Veteran's vision as 20/20 at all times.  

The Veteran does not claim he incurred a bilateral eye disease in the military, but rather claims a bilateral eye disorder secondary to his service connected diabetes mellitus, type II.

After service, the Veteran was diagnosed with convergence insufficiency (or double-vision) in a July 2004 VA examination, over three decades after service.  At that time, the examiner found no evidence of diabetic retinopathy nor did the examiner link the Veteran's convergence insufficiency to any incident of his military service or service-connected diabetes.

In June 2006, the Veteran was afforded a VA examination to ascertain the current severity of his diabetes, to include any and all residuals.  At that time, the examiner did not diagnose the Veteran with diabetic retinopathy or any other eye-related disorder related to diabetes.

After the Veteran's strokes, which are also service connected, the Veteran complained of additional vision problems.  Accordingly, the Veteran was afforded a VA examination in April 2010 where the examiner found no evidence of visual field defects attributable to his strokes.  

These examinations are persuasive because they are based on a thorough medical examination of the Veteran, consideration of his complaints and a complete review of the claims folder.  

Also compelling, no medical professional has ever linked a current eye problem, to include convergence insufficiency, to any incident of the Veteran's military service or a service-connected disability.  That is, VA outpatient treatment records similarly note no evidence of diabetic retinopathy or any other eye related disease attributable to his diabetes mellitus, type II, his strokes, or any other incident of his military service.

The record in its entirety is negative for a medical opinion finding a causal association or link between the Veteran's disability and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Indeed, there is medical evidence to the contrary.

The Board acknowledges that the Veteran is competent to give evidence about what he experiences, his current symptoms and his current pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).
 
In contrast, the Board finds more competent and credible the VA medical opinions outlined that opined that the Veteran does not have diabetic retinopathy or any other eye-related disease related to his diabetes mellitus, type II or any other incident of his military service.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Therefore, entitlement to service connection for an eye disorder, to include convergence insufficiency, must be denied.

Hypertension

With regard to hypertension, the Veteran's service treatment records indicate complaints of dizziness in May 1971.  At that time, the Veteran was not provided any type of diagnosis and, two months prior to that time the Veteran had denied a history of dizziness.  At all times, to include on the Veteran's separation examination, the Veteran's blood pressure was within normal limits.  It appears the Veteran's complaints of dizziness were acute and transitory and not attached to any chronic diagnosis.

After service, the Board notes, as explained above, that there is some confusion as to when the Veteran's hypertension was diagnosed.

During a July 2004 VA examination, the Veteran indicated he was first diagnosed with high blood pressure "five or six years ago."  He further noted being hospitalized in August 2002 significantly for hypertension.

In contrast, in October 2004, the Veteran reported to the VA examiner that he was diagnosed with hypertension in the "1970s" and placed on medication.  There are no medical records confirming a diagnosis dating that far back and indeed his service treatment records through 1971 indicate blood pressure readings within normal limits.  The October 2004 examiner noted chest x-rays done at that time did in fact reveal a probable prolonged condition, moderately severe.

The Board notes the Veteran was also treated in April 2001 for unrelated injuries due to a motor vehicle accident (MVA) where the Veteran self-reported a history of intermittent elevated blood pressure readings.  At that time, however, the Veteran also indicated he had never been on medication for his blood pressure.  

In light of the Veteran's conflicting statements regarding the time in which his hypertension was first diagnosed, the Board concludes his lay statements alone are not credible and therefore cannot resolve the issue.

The Veteran does not allege his hypertension began in the military.  Rather, he claims his hypertension is either due to or has been aggravated by his service-connected diabetes mellitus, type II.

The Board finds noteworthy that the Veteran's diabetes was diagnosed sometime in 2001.  The objective medical evidence seems to consistently indicate the Veteran's high blood pressure is a long-standing condition that preceded his diagnosis of diabetes.  The 2004 examiner indicated chest x-rays at the time confirmed a long-standing condition and the Veteran himself does not dispute his hypertension diagnosis preceded his diagnosis of diabetes.  It is not clear whether the Veteran's hypertension was first diagnosed in the 1970s or the 1990s (as the Veteran has inconsistently self-reported his medical history and there are no corroborating medical reports), but in the absence of objective evidence the Board concludes the Veteran's hypertension was not manifested in service or within one year of separation from his military service.  

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 439, 448 (1995). Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Again, the Veteran claims his hypertension is etiologically related to his service-connected diabetes mellitus, type II.

The Veteran was afforded a VA examination in July 2004 and the examiner provided an opinion in October 2004 opining the Veteran's hypertension is less likely than not caused by or worsened by his diabetes mellitus, type II.  The examiner noted the Veteran had significant family history of hypertension and a history of smoking.  Also significant, the examiner noted the Veteran's current chest x-ray findings indicate prolonged moderately severe hypertension, demonstrating that his hypertension well preceded his diabetes.  

The Board finds the examiner's opinion persuasive.  It is based on a thorough examination of the Veteran and a complete review of the claims folder.  Also significant, no medical professional has ever linked the Veteran's hypertension to his diabetes or any other incident of his military service.

Although the Veteran believes that his hypertension is causally related to his diabetes, he is a layman and has no competence to offer a medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Regrettably, no doctor has ever opined that any of his conditions are related to his diabetes or any remote incident in service.  Indeed there is medical evidence to the contrary.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating (Residuals of a Stroke)

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2009).

In claims for increases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).    

A disability may require re-evaluation in accordance with changes in a veteran's condition. In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1.

The Veteran suffered two strokes during the pendency of this appeal, in June 2005 and thereafter in January 2008.  The RO assigned the Veteran temporary total evaluations following his strokes for a period of six months each under Diagnostic Code 8009 for hemorrhage from brain vessels.  That is, under DC 8009, the vascular condition will be rated at 100 percent disabling for a period of 6 months and, thereafter, will be rated according to the residuals with a minimum rating of 10 percent.  38 C.F.R. § 4.124a, DC 8009.

Disability resulting from hemorrhage of the vessels of the brain and other neurological conditions and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory or mental function. VA is to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule. With partial loss of use of one or more extremities from neurological lesions, VA is to rate by comparison with the mild, moderate, severe or complete paralysis of the peripheral nerves. 38 C.F.R. § 4.124a, DC 8009.

After the first stroke, effective January 1, 2006, the RO assigned the Veteran a 10 percent rating for headaches under DC 8100 associated as residuals of his stroke.  The current 10 percent rating was assigned under Diagnostic Code 8100, for migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  Although the medical evidence does not reflect a diagnosis of migraines specifically, the RO applied DC 8100 by analogy.  Under this provision, a compensable 10 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks averaging one in two months over the last several months.  In contrast, a noncompensable rating is assigned for attacks less frequently.  Id.

A 30 percent rating is warranted for migraine headaches manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months. A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.

The Board notes the Veteran was also awarded a 100 percent rating, effective January 1, 2006 for mental and cognitive impairment associated as residuals of his stroke.  Since this is the maximum benefit allowed, cognitive and mental impairment may not support a further increase here.

After the second stroke, effective August 1, 2008, the RO continued the 10 percent rating for headaches under DC 8100 and also awarded a 40 percent rating for hemiparesis of the left lower extremity (LLE) under DC 8520 for incomplete paralysis of the sciatic nerve and awarded a 10 percent rating for hemiparesis of the left upper extremity (LUE) under DC 8515 for incomplete paralysis of the median nerve.

Under DC 8520, complete paralysis of the sciatic nerve results in a foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) or proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8520.

Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Under DC 8520, for incomplete paralysis, as is the case here, DC 8520 provides for a 10 percent disability rating if the condition is mild.  If the condition is considered "moderate", a 20 percent disability rating is provided.  If the condition is considered "moderately severe", a 40 percent disability rating is provided.  A 60 percent rating is awarded for conditions that are severe, with marked muscular atrophy.  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Under DC 8515, complete paralysis of the median nerve includes the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. 38 C.F.R. § 4.124a, DC 8515.  For incomplete paralysis, which is the case here, a 10 percent rating is assigned for a mild disability, a 30 percent rating is assigned for a "moderate" disability afflicting the dominant hand, and a 50 percent rating is assigned for a "severe" disability afflicting the dominant hand.  Again, the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
 
The Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

From January 1, 2006 to January 3, 2008

According to VA outpatient treatment records, after the Veteran's first stroke in June 2005, the Veteran was seen for a follow up in January 2006 where the Veteran complained of concentration and sleep problems.  The Veteran denied depression and convulsions at that time.  

During a June 2006 VA examination of his diabetes, the Veteran indicated he had trouble remembering things ever since his 2005 stroke.  The Veteran did not complain of any other symptoms at that time. 

The Veteran was afforded a brain and spinal cord VA examination in June 2006 to ascertain the residuals of his stroke.  At that time, the examiner indicated the Veteran was miraculously doing well with rapid improvement since the stroke.  The Veteran mainly complained of cognitive and memory problems.  With regard to headaches, the examiner indicated the Veteran complained of headaches before the stroke and did not feel they were any worse since the stroke.  The examiner further indicated that the Veteran's type of stroke usually leads to problems such as vertigo, loss of eyesight and balance problems.  In this case, however, the Veteran miraculously did not exhibit any of these symptoms.  The Veteran did complain of intermittent numbness of either side of his body, but the examiner did not feel this was related to the stroke.  The examiner overall concluded the Veteran did not have any significant motor, sensory or visual defects as a result of his stroke.

The Board notes the June 2006 VA examiner also noted the Veteran's complaints of difficulty swallowing, which the examiner felt was likely secondary to the stroke.  Subsequent VA outpatient treatment records, in contrast related his difficulty swallowing and esophageal dysmotility with chronic gastroesophageal reflux disease (GERD) and/or an enlarged heart.  In any case, entitlement to service connection for swallowing problems and GERD was denied in an August 2006 rating decision and the Veteran did not appeal.  Accordingly, the Board will not address whether a separate rating is warranted for GERD and/or "swallowing problems" because the issue is not properly before the Board here.  The Board further notes that subsequent medical records, to include the most recent October 2009 VA examination notes the Veteran currently denies any problems with swallowing.

VA outpatient treatment records also indicate the Veteran was seen in November 2007 complaining of a ten minute episode of right arm weakness accompanied by weakness, tingling and twitching.  At that time, the episode resolved and did not repeat.  The VA physician indicated being unsure the etiology of this episode, but instructed the Veteran to report to the ER if the episode happened again.  No diagnosis was rendered at the time.

In short, after the first June 2005 stroke, the Veteran's residuals consisted mainly of cognitive and memory problems, which the Veteran is already rated at 100 percent disabling.  

According to the medical evidence, the Veteran's headaches pre-existed his stroke and did not worsen due to the stroke and, therefore, the Board finds no evidence warranting a rating greater than 10 percent for his headaches, associated with his stroke.  Indeed, the Board finds the evidence cuts against the finding that his headaches are related to his initial stroke at all.  

The Board notes the Veteran also complained of intermittent numbness with either side of his body after the June 2005 stroke.  The June 2006 VA examiner did not find this manifestation related to the stroke.  The 2006 examiner explained that the type of stroke the Veteran suffered was not consistent with such a residual.  The Board finds this opinion persuasive, based on a thorough physical examination, diagnostic tests and a complete review of the claims folder.  

While the Veteran also had one isolated ten minute episode of right arm weakness in November 2007, the VA physician at the time did not diagnose the Veteran with any chronic condition or otherwise associate the episode with the June 2005 stroke. 

For these reasons, the Board finds no basis in which to award a higher or separate rating for the Veteran's headaches or any other residual of his stroke from January 1, 2006 to January 3, 2008.  



From August 1, 2008

The Veteran suffered a second stroke in January 2008 and, according to the medical evidence, the second stroke had a far more significant impact on the Veteran than the first.  

VA outpatient treatment records indicate the Veteran's main complaints are related to cognitive impairment and insomnia.  In February 2009 the Veteran went to the ER complaining of four days of insomnia and developing a headache.  

The Veteran was afforded a VA examination in October 2009 where the examiner noted the Veteran's complaints of headaches on a weekly, but not daily, basis, which are usually responsive to aspirin.  The examiner further noted that the second stroke clearly resulted in significant cognitive impairment.  The Veteran had some difficulties finding the words to say at times as well as overall speech difficulties.  The Veteran also exhibited weakness of the left upper and lower extremities, but without loss of joint motion, muscle atrophy, paralysis, dysesthesias, numbness or paresthesias.  Rather, the Veteran's left-sided weakness caused some gait difficulties and fatigability although the Veteran's muscle tone was normal, joints exhibited full range of motion and he did not need any assistive devices to ambulate.  The Veteran also did not have a history of seizures, tremors, bowel or bladder dysfunctions.  The Veteran, at that time, denied any swallowing difficulty, impaired smell, impaired taste, difficulty breathing or vision problems.  The examiner also noted evidence of cranial nerve impairment manifested by a left facial droop.  

As indicated above, the Veteran denied any vision problems during the 2009 VA examination, but the VA examiner suspected some visual defects including right hemispheric dysfunction.  Accordingly, the Veteran was afforded a subsequent April 2010 VA eye examination where the examiner confirmed the Veteran had no evidence of visual field defect attributable to his stroke.

In short, the Veteran's most significant residual of his stroke is cognitive impairment, which is already rated at 100 percent disabling for the entire appellate time frame.  The Veteran was also found to have left sided weakness of the upper and lower extremities diagnosed as hemiparesis and cranial nerve impairment manifested by a left facial droop.  The Veteran also complained of headaches. 

With regard to the Veteran's headaches, the Veteran reported to the 2009 VA examiner that his headaches did not exist until after his stroke.  This is in stark contrast to his contentions to the 2006 VA examiner where he indicated he had headaches before the stroke and did not feel they were any worse since the first stroke.

In any case, the Veteran complained of weekly (but not daily) headaches that are usually responsive to aspirin.  VA outpatient treatment records indicate at least one instance where he went to the ER due to a headache after four days of insomnia.

The Veteran is currently rated at 10 percent for his headaches.  A higher rating requires a showing of "characteristic prostrating attacks" occurring on an average once a month over last several months.  See 38 C.F.R. § 4.124a, DC 8100.  

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In this case, although the Veteran complains of weekly headaches, he also concedes these headaches are responsive to aspirin.  He further told the 2009 examiner that during a headache, ordinary activity is still possible, just limited.  From this description, the Board does not consider these weekly headaches as "characteristic prostrating attacks."  The February 2009 VA outpatient treatment record indicating the Veteran went to the ER due to a headache, in contrast, does more nearly fit the definition of a "prostrating" attack.  The evidence does not support that these types of dehabilitating headaches occur with the frequency warranting a higher rating here.  Accordingly, the Board concludes a rating greater than 10 percent for headaches is not warranted.

With regard to the Veteran's left sided weakness of the upper and lower extremity, the 2009 examiner diagnosed the weakness as "mild" left hemiparesis, which has not caused limited motion of the joints, muscle atrophy, numbness, or other serious impairment.  The examiner noted some amount of gait difficulty, but the Veteran did not need assistive devices to ambulate.  The examiner also noted, however, that the Veteran's left sided "neglect" caused sensory extinction.  

 Overall, the examiner opined that the Veteran's stroke caused him to be disabled mostly from a cognitive rather than a physical standpoint.  

The Veteran is currently rated at 40 percent disabling for "moderately severe" left lower extremity hemiparesis and 10 percent disabling for "mild" left upper extremity hemiparesis.  See 38 C.F.R. § 4.124a, DCs 8515, 8520.

The examiner described the Veteran's left sided hemiparesis as to both the upper and lower extremities as "mild" and, therefore, the Board finds no basis in which to assign a higher rating as to either disability.  

With regard to the left lower extremity, the Board notes the medical evidence indicates the Veteran has some gait disturbances and sensory extinction due to left sided neglect.  The Board finds, however, the 40 percent rating for left lower extremity adequately compensates these additional manifestations.  A 60 percent rating for his left lower extremity would be warranted if the Veteran's incomplete paralysis was severe, with marked muscular atrophy.  In this case, the 2009 VA examiner specifically indicated the Veteran does not have muscular atrophy and muscle tone was within normal limits.  Accordingly, the Board finds an increased rating under DC 8515 or DC 8520 not warranted.

No higher rating under a different diagnostic code is warranted.  With regard to the left upper extremity other arguably applicable criteria include diagnostic codes 8510-8514 and 8516-8519.  None of these diagnostic codes, however, provide for a rating greater than 10 percent in the absence of a showing of at least "moderate" incomplete paralysis.  As explained above, the Veteran's hemiparesis of the left upper extremity has consistently been described as "mild" with no evidence of muscle atrophy, numbness or paralysis.

Similarly, with regard to the left lower extremity other arguably applicable criteria include diagnostic codes 8521-8530.  None of those diagnostic codes, however, provide for a rating greater than 40 percent.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, aside from the ratings assigned, the Board notes the 2009 VA examiner found evidence of cranial nerve impairment manifested by a left facial droop attributable to the Veteran's second 2008 stroke.  This manifestation is separate from the other rated residuals and not duplicative or overlapping with the symptomatology of the other conditions.  Accordingly, the Board finds a separate rating for cranial nerve impairment is warranted.

Diagnostic Code 8207 provides for ratings for incomplete or complete paralysis of the seventh (facial) cranial nerve dependent upon relative loss of innervations of facial muscles.  38 C.F.R. § 4.124a, DC 8207.  A 10 percent rating is assigned for "moderate" incomplete paralysis.  A 20 percent rating is assigned for "severe" incomplete paralysis and a 30 percent rating is assigned for complete paralysis.  Id.

In this case, the 2009 VA examiner noted a left facial droop, but the Veteran denied any problems swallowing, or problems with taste or smell.  The examiner noted some speech impairment, but mainly due to cognitive function and not due to paralysis.  That is, the examiner explained the Veteran had "some word finding difficulty."  For these reasons, the Board finds the Veteran's disability most closely resembles the criteria for a 10 percent rating under DC 8207, but no more.  The Veteran has a left facial droop, which does not significantly impact his facial functioning.  Accordingly, the Veteran's nerve incomplete paralysis is not "severe."  No other arguably applicable diagnostic code (namely DC 8205-8206, 8209-8212) would provide a higher rating without a showing of "severe" incomplete paralysis.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  

In this case, from January 1, 2006 to January 3, 2008, the Board finds the medical evidence does not support a higher rating for the Veteran's headaches or any additional ratings for any other residual of his first stroke.

From August 1, 2008, the Board finds the medical evidence does not support a higher rating for the Veteran's headaches or left sided hemiparesis of the upper and lower extremities.  The evidence, however, does indicate the Veteran's second stroke also caused cranial nerve impairment manifested by a left facial droop and, therefore, a separate 10 percent rating, but no more, is warranted for moderate incomplete paralysis of the seventh (facial) cranial nerve.

Extraschedular Considerations

In deciding these claims seeking higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the residuals of the Veteran's stroke is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disabilities' level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  

In this case, the medical evidence consistently notes the Veteran's cognitive impairment to be the most significant residual of his strokes.  Indeed, the 2009 VA examiner specifically opined that the Veteran's combined residuals would make gainful employment impossible, mostly from a cognitive rather than physical standpoint.  The Veteran is currently 100 percent rated for cognitive impairment. 

Manifestations with regard to his physical impairments, to include weakness, sensory extinction, headaches and left facial droop are already contemplated in his current ratings as described above.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Therefore, the Board has determined that referral of the Veteran's appeal for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for convergence insufficiency, claimed as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, is denied.

Entitlement to an increased rating for residuals of a stroke rated as 10 percent disabling for headaches from January 1, 2006 to January 3, 2008 and from August 1, 2008 is denied.  

Entitlement to an increased rating for residuals of a stroke rated as 40 percent disabling for left hemiparesis of the lower extremity from August 1, 2008 is denied.

Entitlement to an increased rating for residuals of a stroke rated as 10 percent disabling for left hemiparesis of the upper extremity from August 1, 2008 is denied.

Entitlement to a separate 10 percent rating, but no more, for incomplete paralysis of the seventh (facial) cranial nerve manifested by a left facial droop is granted subject to the laws and regulations governing monetary awards.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


